Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over GOGGIN (US 2011/0179414 A1) in view of Vaidyanathan (US 2017/0212840 A1).
As to claim 1, GOGGIN teaches a processor, comprising:
 a register (one reason for routing the physical interrupt to a virtual interrupt within the virtualization layer 310 is the absence of host hardware resources to reliably provide interrupt isolation between multiple virtual machines fielding interrupts which would allow a physical interrupt generated by a VF 316 to be directly handled by an interrupt service routine previously registered by a VM in a virtualized instance of IDT allocated to that VM to be invoked by the host system's IOAPIC, paragraph [16-30] ) operable to store a parameter representative of a time duration (of course there may be many commands in progress at any given time, so the PPU may store a number of ITCBs at any particular time, paragraphs [99-102]; a plurality of execution units (egress PPUs execute separately and independently of each other, paragraphs [23-30]); and
 a memory controller; wherein during execution of an instruction in the processor to load a data item from a memory system (both the 3.2 Gb and 40 Mb paths allow the CPU to communicate with most devices in the linecard as well as to read and write the internal registers of every device on the linecard, download microcode, and send and receive control packets. The CPU on each linecard is responsible to initialize every chip at power up and to download microcode to the SPUs and each port wherever the microcode is needed. Once the linecard is in running state, paragraphs [74-86]),
wherein in response to a determination that the memory system fails to respond to the command within the time duration identified by the register, the memory controller is configured to send a signal to the memory system to abort the command (if any of the physical devices fails to return the transfer ready response, its corresponding egress PPU will timeout and an abort command is generated… to the extent multiple egress PPUs were involved in responding with a resource, an abort command is sent to abort t the pending request at each physical target, paragraphs [143-145]).
Vaidyanathan teaches the memory controller is configured to send a command to the memory system (the DRAM cache management circuit is configured to receive a memory read request comprising a read address, and determine whether the read address is found in the tag directory cache directory. The DRAM cache management circuit is further configured to, responsive to determining that the read address is not found in the tag directory cache directory, read data at the read address in the system memory DRAM, paragraphs [8-12]).


It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate of receiving, by a first computer system, an output signal of a second computer system an output signal indicative of memory controller is configured to send a command to the memory system as taught by Vaidyanathan to efficient use of the DRAM cache depends on intelligent selection of memory addresses to be stored.

As to claim 10, GOGGIN teaches a memory system, comprising:
a plurality of memory components having different latencies in data retrieval (the load balancing circuit 152 determines the most appropriate source from which to read the memory address, based on load balancing criteria such as bandwidth and latency, as non-limiting examples. In this manner, the load balancing circuit 152 may distribute memory accesses between the system memory DRAM 110 and the DRAM cache 104 to optimize the use of system resources… while this latter approach minimizes the usage of SRAM, any incorrect predictions will result in data being read from the system memory DRAM. Reads to the system memory DRAM incur additional access latency, which may negate any performance improvements resulting from using the DRAM cache, paragraphs [7-8]; and 
receive a command from a processor to load a data item from a memory address (both the 3.2 Gb and 40 Mb paths allow the CPU to communicate with most devices in the linecard as well as to read and write the internal registers of every device on the linecard, download microcode, and send and receive control packets. The CPU on each linecard is responsible to initialize every chip at power up and to download microcode to the SPUs and each port wherever the microcode is needed. Once the linecard is in running state, paragraphs [74-86]);
 execute the command, wherein the processor has a register operable to store a parameter representative of a time duration (of course there may be many commands in progress at any given time, so the PPU may store a number of ITCBs at any particular time, paragraphs [99-102]), and wherein the processor is configured to send a signal to the memory system in response to a determination that the memory system fails to respond to the command within the time duration identified by the register (if any of the physical devices fails to return the transfer ready response, its corresponding egress PPU will timeout and an abort command is generated… to the extent multiple egress PPUs were involved in responding with a resource, an abort command is sent to abort t the pending request at each physical target,, paragraphs [143-145]); 
receive, during execution of the command, the signal; and abort, in response to the signal, the execution of the command (if any of the physical devices fails to return the transfer ready response, its corresponding egress PPU will timeout and an abort command is generated… to the extent multiple egress PPUs were involved in responding with a resource, an abort command is sent to abort t the pending request at each physical target, paragraphs [143-145]).

Vaidyanathan teaches the memory controller is configured to send a command to the memory system (the DRAM cache management circuit is configured to receive a memory read request comprising a read address, and determine whether the read address is found in the tag directory cache directory. The DRAM cache management circuit is further configured to, responsive to determining that the read address is not found in the tag directory cache directory, read data at the read address in the system memory DRAM, paragraphs [8-12]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate of receiving, by a first computer system, an output signal of a second computer system an output signal indicative of memory controller is configured to send a command to the memory system as taught by Vaidyanathan to efficient use of the DRAM cache depends on intelligent selection of memory addresses to be stored.

As to claim 17, it rejected for the same reason as claims 1 and 10 above.

As to claims 2 and 11,  the command is configured to request the memory system to retrieve the data item from a memory address; and the signal is configured to cause the memory system to identify a latency for retrieval of the data item, and remap the memory address to store the data item for retrieval according to the latency identified in response to the signal (the DRAM cache management circuit may use the load balancing circuit to select an appropriate source from which to read data, paragraphs 8-12; n some aspects, the DRAM cache management circuit 102 further provides a load balancing circuit 152 to improve memory bandwidth and reduce memory access contention. In circumstances in which a requested memory address can be read from either the system memory DRAM 110 or the DRAM cache 104, the load balancing circuit 152 determines the most appropriate source from which to read the memory address, based on load balancing criteria such as bandwidth and latency, as non-limiting examples. In this manner, the load balancing circuit 152 may distribute memory accesses between the system memory DRAM 110 and the DRAM cache 104 to optimize the use of system resources, paragraphs 28-30).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GOGGIN (US 2011/0179414 A1) in view of Vaidyanathan (US 2017/0212840 A1) further in view of Iyer (US 2006/0031565 A1).
 As to claim 12, GOGGIN and Vaidynathan do not teach time duration identified by the register is shorter than a data retrieval latency of at least one of the pluralities of memory components.
 Iyer teaches the time duration identified by the register is shorter than a data retrieval latency of at least one of the pluralities of memory components (If the latency period for the embedded DRAM memory system 570 is sufficiently short, then the low-latency buffer memory 560 may only consist of a simple write register, paragraphs [57-66]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate of time duration identified by the register is shorter than a data retrieval latency of at least one of the pluralities of memory components to efficiently packs data packets into a data block written to or read from the high-latency memory system.
As to claim 13, Iyer teaches the plurality of memory components includes dynamic random-access memory, non-volatile random-access memory, or flash memory, or any combination thereof (DRAM cache management scheme is “scalable” in the sense that the size of the resources utilized by the DRAM cache management scheme is relatively independent of the capacity of the DRAM cache being managed, paragraphs [16-20]).

Allowable Subject Matter
Claims 3- 10, 14-16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195